Exhibit L DOS 47 cGMP PROCESS DEVELOPMENT, SCALE UP AND CLINICAL SUPPLIES MANUFACTURING AGREEMENT BETWEEN HELIX BIOPHARMA CORP. AND BIOVECTRA INC. May 4, 2008 CONFIDENTIAL TREATMENT REQUESTED INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”, AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ARTICLE 1 DEFINITIONS AND SCHEDULES 5 1.1Definitions 5 1.2Schedules 10 ARTICLE 2 THE SERVICES 10 2.1The Services 10 2.2Purchase Order 10 2.3Service Standard 10 2.4Quality Assurance Agreement 11 2.5Additional Services 11 2.6Change Orders 11 2.7Helix Personnel on Site 11 2.8Dispute Resolution 11 2.9Approval of Subcontracting 11 ARTICLE 3 PRICING AND PAYMENT 12 3.1Price for Services 12 3.2Purchase Orders and Payment 12 3.3Set up and Equipment Costs 12 ARTICLE 4 DELIVERIES 12 4.1Delivery Responsibilities 12 ARTICLE 5 COMPLIANCE AUDITS 12 5.1Manufacturing Audits 13 ARTICLE 6 RECORDS AND REGULATORY ATTERS 13 6.1Permits 13 6.2Compliance with cGMP 13 6.3Access to Records 13 6.4Record Maintenance 13 6.5Accurate Documentation 13 6.6Claims and Complaints 14 6.7Regulatory Communications and correspondence 14 6.8New Regulatory Requirements 14 6.9Manufacturing Records and Maintenance 14 6.10Cooperation in Obtaining Government Approvals 14 6.11Ownership of Regulatory Filings 14 6.12Safety and Efficacy Claims 14 6.13Accident Reports 15 ARTICLE 7 QUALITY ASSURANCE; QUALITY CONTROL; VALIDATION 15 7.1Responsibility for Quality Assurance and Quality Control 15 7.2Qualification of BioVectra Facility; Utilities and Equipment 15 ARTICLE 8 NON-CONFORMANCE 15 8.1Non-Conformance 15 8.2No BioVectra Liability for Non-Conforming Product 16 8.3BioVectra Liability for Non-Conforming Product; Replacement 16 8.4Cooperation in Investigations; Disposition of Non-Conforming Product 16 8.5Third Party / Arbitration 16 ARTICLE 9 LICENSE GRANTS 17 9.1Helix Licenses to BioVectra 17 9.2BioVectra Licenses to Helix 17 ARTICLE 10 OWNERSHIP OF INTELLECTUAL PROPERTY 17 MATERIALS AND EQUIPMENT 17 10.1Intellectual Property 17 10.2Confidential Information 17 10.3Process Improvements 18 Product-Specific Process Improvements 18 10.4General Process Improvements 18 10.5Helix Materials 18 10.6Helix Equipment 18 10.7BioVectra Assistance 18 10.8Limitation 18 ARTICLE 11 BIOVECTRA PRODUCT WARRANTIES 18 11.1Product Warranties 19 11.2BioVectra Facility 19 ARTICLE 12 REPRESENTATIONS AND WARRANTIES; COVENANTS 19 12.1Mutual Representations and Warranties 19 12.2Representations and Warranties of Helix 19 12.3Representations and Warranties of BioVectra 20 12.4Additional Covenants 22 ARTICLE 13 INDEMNIFICATION 22 13.1Indemnification By Helix 22 13.2Exception 22 13.3Indemnification By BioVectra 22 13.4Indemnification Procedures 23 ARTICLE 14 INSURANCE 23 14.1BioVectraInsurance 23 14.2Helix Insurance 23 14.3Evidence of Insurance 24 ARTICLE 15 CONFIDENTIALITY 24 15.1BioVectra Confidentiality Obligations 24 15.2Helix Confidentiality Obligations 24 15.3Responsibility for Compliance with Confidentiality and Non-Use Obligations 24 15.4Terms of Agreement 24 15.5Notification of Mandatory Disclosure 25 15.6No Licenses 25 15.7Equitable Relief 25 15.8Prior Confidentiality Agreement 26 ARTICLE 16 PRESS RELEASES; USE OF NAMES 26 16.1Press Releases 26 16.2Use of Names 26 ARTICLE 17 TERMINATION & CANCELLATION 26 17.1Termination 26 17.2Consequences of Termination 28 17.3Surviving Rights 29 17.4Cancellation of Services 29 ARTICLE 18 FORCE MAJEURE 30 18.1Effects of Force Majeure 30 18.2Notice of Force Majeure; Obligations of Parties During ForceMajeure Event 30 18.3Termination 30 ARTICLE 19 ASSIGNMENT; TRANSFER 31 19.1Assignment 31 ARTICLE 20 MISCELLANEOUS 31 20.1Notices 31 20.2Applicable Law 31 20.3Headings 31 20.4Exhibits 32 20.5Severability 32 20.6Independent Contractors 32 20.7Waiver 32 20.8Counterparts 32 20.9Entirety; Amendments 32 20.10Preference 33 20.11Limitation on Damages 33 20.12Time 33 L DOS 47 GMP PROCESS DEVELOPMENT, SCALE UP AND CLINICAL SUPPLIES MANUFACTURING AGREEMENT THIS AGREEMENT is made as of May 4, 2008 (the “Effective Date”) BY AND BETWEEN: HELIX BIOPHARMA CORP., having its principal offices located at 305 Industrial Parkway South, Unit 3, Aurora, Ontario, L4G 6X7, (hereinafter referred to as “Helix”) and BIOVECTRA INC., having offices at 16 McCarville Street, Charlottetown, Prince Edward Island, C1E 2A6, Canada (hereinafter referred to as (“BioVectra”) (each a Party and together the Parties). WHEREAS BioVectra and Helix intend that the terms and conditions of this Agreement shall govern the general manufacturing process development, scale-up and the cGMP manufacturing of clinical supplies of Helix’s L DOS 47. NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, BioVectra and Helix agree as follows: ARTICLE 1 DEFINITIONS AND SCHEDULES 1.1Definitions The following capitalized terms, whether used in the singular or plural, shall have the meanings assigned to them below for purposes of this Agreement, including the Schedules hereto: Actual & Reasonable Costs and Expenses, means, in the case of property acquired by BioVectra from, or costs and expenses incurred to, an arm’s length Third Party, BioVectra’s actual acquisition cost of such property or actual costs paid to the arm’s length Third Party, and in the case of costs and expenses incurred internally or to a non-arm’s length Third Party, the lesser of BioVectra’s actual costs and expenses and the fair market value of the property or other consideration acquired or rendered in consideration of such costs. Affiliate means, with respect to either Party, any other corporation or business entity that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with such Party. For purposes of this definition, the term control means direct or indirect ownership of more than fifty percent (50%) of the securities or other ownership interests representing the equity voting stock or general partnership or membership interest of such entity or the power to direct or cause the direction of the management or policies of such entity, whether through the ownership of voting securities, by contract, resolution or otherwise. Batch means a specific quantity of Product produced by BioVectra. Production Record means all of the documentation associated with the production of a given Batch, including the manufacture, testing, bulk packaging, storage, and labeling of such Batch.This documentation shall include: (a) all manufacturing batch documents and packaging batch documents referred to in the Quality Assurance Agreement or otherwise pertaining to the Batch; (b) any change control documents, deviation reports and other quality investigation reports; and (c) BioVectra's Certificate of cGMP Compliance. Certificate of cGMP Compliance means, for each clinical Batch and each Batch produced for stability testing, a document prepared by BioVectra in form and substance reasonably satisfactory to Helix: (a) listing the manufacturing date, unique Batch number, and quantity of Product in such Batch, (b) certifying that such Batch was manufactured in accordance with the Master Formula,and cGMP; (c) certifying that all required quality assurance investigations are completed and listing the same; and (d) certifying that the Batch meets the Master Formula and cGMP quality control requirements. Confidential Information means Helix Confidential Information or BioVectra Confidential Information, as the context requires. cGMP or GMP shall mean the good manufacturing practices as set out in the ICH Q7 International Guidelines in effect at a particular time, for the manufacture and testing of active pharmaceutical ingredients, and the corresponding requirements of each Regulatory Authority. BioVectra Confidential Information means all technical and other information, whether patented or unpatented, relating to the BioVectra Facility or BioVectra processes (including General Process Improvements), methods, operations, technologies, forecasts and business information, that is disclosed or supplied to, or used on behalf of, Helix by BioVectra pursuant to this Agreement, or of which Helix may become aware through the presence of their employees or agents at BioVectra offices or at the BioVectra Facility, including, without limitation, trade secrets, know-how, processes, concepts, experimental methods and results and business and scientific plans and information and facility layout and schematics, but does not include the Helix Confidential Information.Notwithstanding the foregoing, BioVectra Confidential Information shall not include any information that: (i) is known publicly or hereafter becomes known publicly through no fault of Helix, its Affiliates or agents; (ii) becomes available to Helix from a Third Party which is not legally prohibited from disclosing such information, provided such information was not acquired directly or indirectly from Helix; (iii) was developed by Helix independently of information obtained from BioVectra as evidenced by written records; (iv) was already known to Helix before receipt from BioVectra, as shown by its prior written records, provided that such information was not acquired directly or indirectly from BioVectra; or (v) is released with the prior written consent of BioVectra hereunder. In the event any BioVectra Confidential Information has entered the public domain, only that portion of said Confidential Information that has become public shall be excluded under this definition and portions remaining confidential shall retain their status as BioVectra Confidential Information. BioVectra Facility means the manufacturing facilities owned and operated by BioVectra. BioVectra Intellectual Property means all Intellectual Property owned or controlled by BioVectra and shall include, but not be limited to, BioVectra Confidential Information. EMEA means the European Agency for the Evaluation of Medicinal Products, or any successor agency. FDA means the United States Food and Drug Administration, or any successor agency thereto. FD&C Act shall mean the United States Federal Food, Drug and Cosmetic Act and regulations thereunder, as amended from time to time. Force Majeure Event has the meaning set forth in Section 18.1. Governmental Authority means any: (a) nation, province, county, city, town, village, district or other jurisdiction of any nature, (b) federal, provincial, local, municipal, foreign or other government, (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official or entity and any court or other tribunal, including an arbitral tribunal, such as the FDA, EMEA and Health Canada as are described in this Agreement), or (d) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing power of any nature. Health Canada shall mean the Canadian Federal government department known as Health Canada or its successor agency. Helix Confidential Information means, but is not limited to, the Product, all Helix Records, and all clinical data and information, business plans, regulatory and product strategies and all technical and other information, whether patented or unpatented, relating to the products, processes, test methods, operations, technologies, forecasts and business information of Helix or any of its Affiliates that is disclosed or supplied to BioVectra by or on behalf of Helix or any of its Affiliates pursuant to this Agreement or that is Intellectual
